W. Allen, J.
The place kept and used by the defendant for the illegal sale of intoxicating liquor, consisting of a lot of land with detached buildings upon it, was properly described as a tenement. While it may have been divisible into several tenements, it was not so divided, but was used as one tenement and constituted one nuisance, the keeping of which was one offence. The offence was that of which the defendant was convicted in the district court. A conviction upon the same complaint and the same evidence is conclusively of the same offence.

Exceptions overruled.